
	
		II
		110th CONGRESS
		2d Session
		S. 2880
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide that funds made available for reconstruction
		  assistance for Iraq may be made available only to the extent that the
		  Government of Iraq matches such assistance on a dollar-for-dollar basis, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iraq Responsibility
			 Act.
		2.Matching
			 requirement
			(a)RequirementNotwithstanding any other provision of law
			 and except as provided in subsection (b), funds appropriated or otherwise made
			 available by an Act making appropriations for the Department of State, foreign
			 operations, and related programs for fiscal year 2009, 2010, or 2011 and
			 available for assistance for Iraq shall be made available only to the extent
			 that the Government of Iraq matches such assistance on a dollar-for-dollar
			 basis.
			(b)ExceptionThe
			 matching requirement under subsection (a) does not apply to funds made
			 available for—
				(1)grants and
			 cooperative agreements for programs to promote democracy and human
			 rights;
				(2)humanitarian
			 demining; or
				(3)assistance for
			 refugees and internally displaced persons.
				3.Certification
			 and vetting
			(a)Certification
				(1)Certification
			 prior to obligation of fundsThe Secretary of State shall certify
			 to the appropriate congressional committees before the initial obligation of
			 any funds described under section 2(a) that the Government of Iraq has matched
			 and obligated such funds on a dollar-for-dollar basis. The certification shall
			 include a report describing the amounts obligated by the Government of Iraq for
			 all programs funded through such assistance.
				(2)Annual reports
			 on compliance with matching requirementNot later than September
			 30, 2009, and annually thereafter until September 30, 2012, the Secretary of
			 State shall submit a report to the appropriate congressional committees
			 detailing the obligation and expenditure of funds by the Government of Iraq in
			 accordance with section 2.
				(b)VettingBefore
			 the initial obligation of any funds described under section 2(a), the Secretary
			 of State shall, in consultation with the heads of other Federal departments and
			 agencies, take all appropriate steps to ensure that such funds are not provided
			 to or through any individual, private or government entity, or education
			 institution that the Secretary knows or has reason to believe advocates, plans,
			 sponsors, or engages in, terrorist activities.
			(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate and the
			 Committee on Foreign Affairs and the Committee on Appropriations of the House
			 of Representatives.
			
